DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vertical operation of the lower die as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites that “a lower die disposed under the upper die and configured for vertically operating by a lower press” and while this claimed language is reiterated in the specification, the drawings fail to show the lower die moving or any structure that would be able to move the lower die. For instance, Figures 3 and 4 have arrows to demonstrate the movement for the upper die, but no arrows are depicted to show movement of the lower die.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “a lower die…configured for vertically operating by a lower press” – it is not clear what the metes and bounds of “configured for” encompasses. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (hereafter “McGregor”) (US Patent 2,980,046) in view of Matsunaga (US 2002/0095968).
With regards to claim 1, McGregor discloses a press mold for forming a panel, the press mold comprising:
an upper die (11) for vertically operating by an upper press, and having a mounting recess recessed upward at a lower surface central portion of the upper die;
a lower die (unlabeled, as seen in Figure 1) disposed under the upper die, 
an upper pad (14) disposed in a center portion of the mounting recess, and formed with an upper forming surface at a lower surface edge portion of the upper pad;
a lower steel (2) disposed under the upper pad, mounted on the lower die, and formed with a lower forming surface at an upper surface edge portion of the lower steel corresponding to the upper forming surface; and
an upper steel (4) mounted on the upper die at a position exterior to the lower forming surface, as seen in Figure 1.

McGregor discloses the invention substantially as claimed except for wherein the lower die is configured for vertically operating by a lower press. Matsunaga is relied upon to teach a pressing die having an upper die and a lower die both configured to be vertically operated by respective presses, as seen in Figures 1, 4 and 5. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, that McGregor’s lower die would be configured to vertically operate by a lower press, as taught by Matsunaga, since Matsunaga teaches its commonly known that a lower die is configured to vertically operate by a lower press.
With regards to claims 2-4,  McGregor discloses wherein a pad (15) of a preset thickness in a range of 5 mm to 15 mm is bonded on the upper forming surface to contact with the panel [Column 3, lines 1-15 and as seen in at least Figure 2]. It is noted that McGregor’s pad is made from a resilient plastic material, but can be any material so long as it can be bonded to the upper pad (13) [Column 3, lines 1-15]. McGregor discloses the invention substantially as claimed except for wherein the pad is a urethane pad. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the pad element since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. See MPEP 2144.07.
With additional regards to claim 4, the limitation that set forth that the pad is formed by 3D printing is considered a product-by-process limitation. It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113.
With regards to claim 5, McGregor discloses the invention substantially as claimed except for wherein the pad is bonded on the upper forming surface through a heat-resistant adhesive member that withstands a temperature range of 100°C to 400°C. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of adhesive member since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. See MPEP 2144.07.
With regards to claim 10, McGregor discloses wherein the upper pad (14) is elastically supported in a vertical direction by an elastic unit (10) mounted in the mounting recess and configured to apply a pressure to the panel by the elastic unit, as seen in Figure 1.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor in view of Matsunaga and Deshet (US Patent 4,856,399).
The combination of McGregor and Matsunaga discloses the invention substantially as claimed except for wherein a plurality of filling grooves are formed on the upper forming surface of the upper pad to form a surface roughness and wherein the plurality of filling grooves are filled with a urethane material and wherein the plurality of filling grooves are formed in a slot shape and arranged in parallel in a direction toward a center portion of the upper pad.  Deshet is relied upon to teach a pressing die with an upper pad (4) with an upper forming surface having a plurality of filling grooves (4c) therein to form a surface roughness and wherein the plurality of filling grooves is filled with a material (4a) [Column 3 and as seen in Figures 2 and 6] and wherein the grooves can be formed is other shapes [Column 3, lines 45-50] and the grooves can be arranged in parallel in a direction toward a center portion of the upper pad, as shown in Figures 8 and 9.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide McGregor’s upper forming surface of the upper pad with filling grooves filled with material because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
With additional regards to claim 7, it further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the particularly claimed material composition of the filling material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanically efficiency. In re Leshin, 125 USPQ 416. See MPEP 2144.07. 
With additional regards to claim 8, it is considered to be well-known that grooves can be slotted shaped. It would have been obvious for one of ordinary skill in the art to use provide the grooves with a slot shape, since it would have been obvious to try this technique when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. SR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP 2143(I)(E).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McGregor in view of Matsunaga and Maeda et al. (hereafter “Maeda”) (US 2010/0018280).
The combination of McGregor and Matsunaga discloses the invention substantially as claimed except for wherein the elastic unit includes a plurality of gas springs of which pressure is adjusted by a pressure control device. Maeda is relied upon to teach a press die having an elastic unit mounted in the mounting recess of the upper die (138) wherein the elastic unit includes a plurality of gas springs (159) of which pressure is adjusted by a pressure control device (116), as seen in Figure 2. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute Maeda’s gas spring with accompanying control device for McGregor’s elastic unit because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Allowable Subject Matter
Claims 9 and 12-15 would be allowable if rewritten to overcome the rejection) under 35 U.S.C. 112(b) and (a) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901. The examiner can normally be reached Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA M EKIERT/Primary Examiner, Art Unit 3725